UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 25, 2011 Commission file number 1-7436 HSBC USA INC. (Exact name of registrant as specified in its charter) Maryland (State of incorporation) 13-2764867 (IRS Employer Identification Number) 452 Fifth Avenue New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 525-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05.Amendment to Company’s Code of Ethics or Waiver of a Provision of the Code of Ethics. On May 25, 2011, the registrant’s Board of Directors approved certain amendments to the registrant’s Code of Ethics for Senior Financial Officers, which included a change to quarterly certification of compliance with the requirements of the Code of Ethics and other non-substantive changes. A copy of the registrant's Code of Ethics for Senior Financial Officers, as amended, is filed as Exhibit 14.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 14.1 Registrant’s Code of Ethics for Senior Financial Officers SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HSBC USA INC. (Registrant) By:/s/ Mick Forde Senior Vice President, Deputy General Counsel - Corporate and Assistant Secretary Dated:May 31, 2011 Exhibit Index Exhibit No. Description 14.1 Registrant’s Code of Ethics for Senior Financial Officers
